Citation Nr: 0209552	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether an evaluation higher than 50 percent for 
schizophrenia is warranted from September 29, 1997, to 
January 4, 2000.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that granted a claim of entitlement to service connection 
for schizophrenia, and assigned a 50 percent evaluation under 
38 C.F.R. § 4.130 (Diagnostic Code 9203), effective from 
September 29, 1997.  In November 1999, the Board denied a 
higher evaluation.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2000, the veteran's representative filed a 
motion to vacate the Board's November 1999 decision.  In 
November 2000, VA General Counsel filed a motion for summary 
affirmance, requesting that the Court affirm the Board's 
November 1999 decision.  By an order dated in April 2001, the 
Court vacated the Board's November 1999 decision, and 
remanded the case to the Board for re-adjudication.  
Thereafter, by rating action of May 2001, the RO increased 
the rating for schizophrenia from 50 to 100 percent, 
effective from January 4, 2000.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  (As noted above, the rating for service-connected 
schizophrenia was increased during the pendency of this 
appeal, which resulted in a "staged" rating:  50 percent from 
September 29, 1997, and 100 percent from January 4, 2000.  
Fenderson, supra.  Therefore, given that the veteran is 
receiving a 100 percent schedular rating from January 4, 
2000, the Board must still consider whether an evaluation 
higher than 50 percent is warranted from September 29, 1997, 
to January 4, 2000.  Id.)



FINDINGS OF FACT

1.  Between September 29, 1997 and January 4, 2000, the 
veteran's schizophrenia was manifested primarily by some 
paranoia, moderately blunted affect, impaired insight and 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective relationships, 
resulting in occupational and social impairment with reduced 
reliability and productivity.  

2.  Between September 29, 1997 and January 4, 2000, the 
veteran did not experience symptoms to a degree that he was 
deficient in most areas, such as work, family relations, 
judgment, thinking, or mood.


CONCLUSION OF LAW

An evaluation higher than 50 percent from September 29, 1997, 
to January 4, 2000, for schizophrenia is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.27, 
4.126, 4.130 (Diagnostic Code 9203) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

The veteran's service-connected schizophrenia has been 
evaluated as 50 percent disabling, from September 29, 1997, 
to January 4, 2000, under 38 C.F.R. § 4.130, Diagnostic Code 
9203.  Under these criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

Based on the evidence of record, the Board finds that an 
evaluation higher than 50 percent for schizophrenia from 
September 29, 1997, to January 4, 2000 is not warranted.  The 
Board notes that the medical evidence between September 1997 
and January 2000 may be characterized as showing a disability 
picture that results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as some paranoia, disturbances of mood and 
motivation, and difficulty in establishing and maintaining 
effective relationships.  As observed at a February 1998 VA 
examination, the veteran was oriented to person, time, and 
place, and had adequate concentration.  There was no evidence 
of hallucinations or delusions.  However, he still had an 
affect that was at least moderately blunted.  There was some 
mild referential ideation, with paranoid delusional 
construction around the incidents he claimed caused his 
mental distress in the first place.  His insight and judgment 
were impaired.  Although it was noted that the veteran was 
not working, the February 1998 examiner opined that it was 
due to the veteran's  heart disability and secondarily 
because of impaired psychological functioning.  In arriving 
at this conclusion, the examiner earlier noted that it was 
quite apparent that schizophrenia had impaired the veteran's 
ability to be employed, but also reported that he was able to 
maintain employment and a degree of interpersonal 
relationship between the more acute phases of his psychotic 
process.  Given the lack of evidence showing repeated acute 
phases during the 1997 to 2000 period, and because of the 
findings that more closely parallel the type of problems 
consistent with a 50 percent rating, the Board finds that the 
veteran does not meet the criteria for a higher rating during 
this period.  Therefore, despite the adverse affect on 
employability, the Board notes that the veteran's symptoms as 
described during the pertinent period are consistent with the 
50 percent rating.  This is the better indicator of the 
degree of disability.  See 38 C.F.R. § 4.126 (a rating shall 
be assigned based on all the evidence that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability).  
Additionally, while the veteran had difficulty establishing 
and maintaining effective relationships; he nevertheless 
continued to maintain very good relationships with his wife 
and sons.  A June 1998 VA examiner pointed out that the 
veteran's psychiatric disability clearly placed limitation on 
comfortable social interactions, ordinary comfort and piece 
of mind, and restricted quality of relationships, but there 
was still no indication that he met the criteria for a 70 
percent rating.  

To receive a 70 percent rating, there must be occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Code 9203 
(2001).  

In this case, the veteran does not have the symptomatology 
typical of a higher rating of 70 percent.  He has been able 
to maintain personal hygiene and other basic activities of 
daily living.  Although he was described as having obsessive 
compulsive symptoms, he has not had near-continuous panic or 
depression, and does not experience other symptoms 
characteristic of the 70 percent rating.  He did not report 
having experienced suicidal or homicidal thoughts, and he did 
not have obsessive or ritualistic behavior which interfered 
with routine activities.  He has not had a history of an 
inability to control his behavior and has not had outbursts 
of anger or irritability.  Indeed, it is the criteria for the 
50 percent rating that specifically refer to disturbances 
akin to those experienced by the veteran-problems with 
motivation and mood, impaired judgment, impaired thinking, 
difficulty in establishing and maintaining effective 
relationships, etc.  Although he has had problems with 
obsessive-compulsive symptoms as noted in the February 1998 
VA examination report, such problems have not resulted in 
deficiencies in most areas.  Consequently, the Board finds 
that his symptoms are best represented by the criteria for a 
50 percent rating, not those required for the 70 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9203.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board finds that, for the reasons set out above, an 
evaluation higher than 50 percent for schizophrenia, from 
September 29, 1997, to January 4, 2000, is not warranted.  
Fenderson, supra.  The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for a higher evaluation.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Although the veteran has expressed his belief that his 
service-connected schizophrenia warrants a higher evaluation 
than the 50 percent rating assigned, suggesting a claim for 
an extraschedular evaluation, there is no indication that 
problems he experienced presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  The current evidence of record does 
not demonstrate that the disability resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It bears emphasis that the 
schedular rating criteria are designed to take problems such 
as experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Additionally, although the veteran has argued that an 
independent medical expert opinion needs to be obtained, the 
Board notes that such opinions are called for in instances 
when the medical complexity or controversy involved in an 
appeal is such that expert opinion beyond that available 
within VA is required.  38 U.S.C.A. § 7109 (West 1991).  In 
the case, the questions raised are merely whether the veteran 
meets specified rating criteria during a certain time period.  
This is the sort of thing regularly handled within VA and is 
neither complex or controversial.

In deciding this case, the Board has considered that the 
standard for processing claims for VA benefits was changed 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The VCAA 
removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The Court addressed the issue of retroactivity of the duty-
to-assist provisions of the VCAA in Holliday v. Gober, 14 
Vet. App. 197 (2000).  In a per curiam order the court noted 
the legislative history and action in regard to NDAA § 1611 
and the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The Court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the duty-to-
assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The Federal Circuit categorically stated that the duty-to-
assist provisions of section 3(a) of the VCAA were not 
retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted the 
veteran in the present case.  From the outset, the veteran 
was informed of the basis on which the RO decided the claim.  
A statement of the case and supplemental statement of the 
case were issued that informed him of the applicable law and 
regulations.  Moreover, the veteran has been afforded VA 
examinations in February 1998, June 1998, and October 2000.  
There is no indication that additional records exist that 
might have provided a basis for showing that an evaluation 
higher than 50 percent from September 29, 1997, to January 4, 
2000 should be awarded.  Consequently, the Board finds that 
further development of this case to comply with the VCAA is 
not required. 


								(Continued on next 
page)

ORDER

An evaluation higher than 50 percent from September 29, 1997, 
to January 4, 2000, for schizophrenia is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

